DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/29/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 9-10, 12, and 31 are pending (claim set as filed on 08/29/2022).

Priority
	This application is a 371 of PCT/IB2017/051692 filed on 03/23/2017 which has a provisional application no. 62/318,275 filed on 04/05/2016.

Withdrawal of Rejections
The response and amendments filed on 08/29/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below.
Briefly, the previously applied obviousness rejections over the primary references of Drapeau and Biggers as cited in the last office action are being withdrawn in favor of a new primary reference by Mukai which is believed to be of closer pertinent prior art to the claimed invention. However, note that the secondary reference of Luan will be reprised herein because it remains applicable to some claim limitations. 
Thus, the following rejections are newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection 
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-10, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Mukai (JP S49-4454 - cited in the IDS filed on 08/09/2021).
	Mukai discloses that tyrosine is known to be one of the most poorly soluble amino acid in water in a pH region in the vicinity of neutrality (see page 1, last ¶). Mukai teaches a method of obtaining a concentrated aqueous solution of tyrosine by causing polyvinyl alcohol (PVA) to be present in an alkaline or acidic aqueous solution followed by neutralization (see page 1: 1st ¶ of Detailed Description of the Invention) wherein “tyrosine can be achieved without precipitating a tyrosine crystal” (see page 2, 1st ¶). The method of the present invention can be applied to, for example, preparation of a culture solution (see page 2, 2nd ¶). 
Regarding claims 3 and 9, Mukai further teaches “1 g of L-tyrosine is dissolved in 12 ml of a 1N-NaOH aqueous solution or 20 ml of a 1N-HCl aqueous solution, and the resulting solution is appropriately diluted with water to prepare an aqueous solution having a tyrosine concentration of 10 mg/ml. The pH of this aqueous solution is about 13 for an alkaline solution or about 1 for an acidic solution. To this solution, 10 mg/ml of a polyvinyl alcohol powder having a degree of polymerization of about 500 was added, and the resulting mixture is stirred for 30 minutes or more to dissolve the powder” (see page 2: Example 1 which discloses an embodiment wherein the medium is protein free). Mukai teaches “In the case of adding no polyvinyl alcohol, cloudiness was observed during neutralization” (see page 3, 2nd ¶). 
Regarding claim 10 pertaining to the turbidity, claim interpretation: this claim is interpreted as a functional limitation which describes the claimed invention by its innate functions or properties rather than its distinctive structures or specific ingredients (MPEP 2173.05). The reference of Mukai is silent with respect to this functional language but there is reason to believe it should meet the claimed characteristics because Mukai discloses that in the case of adding polyvinyl alcohol, no cloudiness or precipitation was observed. The guidance of the specification discloses “in the presence of PVA, the turbidity remained low and no precipitate is observed” (see instant pre-grant specification ¶ [0087]). Therefore, since both the claimed invention and the prior art utilizes a medium comprising PVA and tyrosine, this is the technical reasoning for an inherency rationale that the prior art naturally includes functions that are newly cited or is identical to a product instantly claimed (unless it is due to unclaimed features or conditions not recited in the claims).
Anticipation: the cited reference of Mukai discloses a product which appears to have the same components to the presently claimed product, based on the fact that Mukai discloses a culture solution comprising tyrosine and PVA. However, it is not definitively clear if the concentration values of tyrosine and PVA fall within the claimed concentration ranges because the prior art employs a different unit of measurement and moreover, the degree of polymerization and additive concentration of the PVA appears to affect the degree of cloudiness (see, e.g., Table 1 of Mukai). Consequently, the claimed product appears to be anticipated by the reference. The MPEP 2112 (V) states:
V.   ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Obviousness: however, in the alternative, if the claimed concentration values in the culture medium are not inherent in the culture solution as disclosed by Mukai (e.g., if Applicant demonstrates that they have slightly different concentration amounts), the claimed invention would have nonetheless be prima facie obvious to one of ordinary skill in the art following the guidance of Mukai. The MPEP 2141 guidelines for determining obviousness first requires:
Determining the Scope and Content of the Prior Art
In determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what has been invented.
In this situation, both the claimed invention and the prior art of Mukai recognizes a known problem in the art that tyrosine has limited solubility and the solution to overcome this barrier is to employ or add polyvinyl alcohol (PVA) to the medium. In other words, both the claimed invention and prior art aims to reduce the amount of tyrosine precipitation/cloudiness/turbidity using the polymer substance of PVA. Thus, the claimed invention’s point of novelty is not novel in the sense that Mukai recognizes:

    PNG
    media_image2.png
    260
    970
    media_image2.png
    Greyscale

Both the claimed invention and prior art also aims to achieve a near neutral pH (see ¶ [0086] of the instant pre-grant specification stating that “all media had a final osmolarity of 1000-1300 mOsm and a pH of 7.1-7.3”. Moreover, in addition to altering the pH, Mukai also suggests the testing different concentration values of tyrosine and PVA (e.g., Mukai discloses, for example, different concentration values of L-tyrosine at Examples 1-3 and different amounts of additive concentrations of PVA (in addition to different degree of polymerization at Tables 1-2). In other words, Mukai is attempting to determine PVA’s effect on tyrosine solubility from the experiments and by how much in Tables 1-2. Accordingly, one of ordinary skill in the art following and practicing from the guidance of Mukai would have arrived at the claimed invention. 
Thus, the claimed composition would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC 102-103. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai as applied to claims 1, 3, 9-10, and 31 above, and in view of Luan (US 2008/0108553 - cited in the IDS filed on 09/26/2018, but citations made herein to the US Patent no. 8,232,075).
	Mukai’s disclosure is discussed above as it pertains to a culture medium comprising tyrosine and polyvinyl alcohol.
However, Mukai does not particularly teach: the concentrations of amino acids as required in claim 12.
Luan discloses “it is known that modification of the total cumulative concentration of amino acids, the concentration of individual amino acids, and the ratios of individual amino acids to each other and to total amino acids in the media of a large-scale cell culture can result in substantially improved large-scale polypeptide production” (see col. 1, lines 53-59, and col. 2, lines 25-30, and col. 18-19, lines 42-29).
Luan teaches “the desired cell culture medium comprises greater than or equal to about 3 mM tyrosine. In another embodiments of the methods disclosed herein, the desired cell culture medium comprises: between about 7 mM and about 30 mM leucine; between about 7 mM and about 30 mM lysine; between about 7 mM and about 30 mM threonine; between about 7 mM and about 30 mM praline; and/or between about 7 mM and about 30 mM valine. In a further embodiment of the methods disclosed herein, the combined concentration of leucine, lysine, threonine, praline, and valine in the desired cell culture medium is between about 35 mM and about 150 mM. In yet another embodiment, the combined concentration of leucine, lysine, threonine, and valine in the desired cell culture medium is between about 60% and about 80% of the concentration of the total essential amino acids in the desired cell culture medium” (see col. 3, lines 24-40).
It would have been obvious to one of ordinary skill in the art to simply employ or add additional amino acids which are routinely used in cell culture mediums because they serve as substrates for cells. While the cited references do not specifically teach the concentrations limitations, the MPEP at 2144.05 (I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. Moreover, one of ordinary skill in the art would recognize that the concentrations are a result effective variable dependent upon “calculated for use in cell mass, a concentration of the amino acid that is calculated for use in cell maintenance, and a concentration of the amino acid that is calculated for incorporation into the polypeptide of interest” as evidenced by Luan. Furthermore, the MPEP at 2144.05 states that:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
(a change in form, proportions, or degree "will not sustain a patent"); ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Therefore, one of ordinary skill following the guidance of cited references would recognize the concentrations of ingredients can be calculated, adjusted, and optimized. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations of the ingredients, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
	Applicant’s arguments filed on 08/29/2022 are acknowledged.
	In response to Applicant’s argument (addressing page 6 of the remarks) that “Applicants have surprisingly discovered that the solubility of tyrosine in cell culture medium is improved in the presence of polyvinyl alcohol (PVA)”, this allegation is not persuasive for the reasons stated above in light of the new Mukai reference. Both the claimed invention and prior art aims to address the tyrosine solubility issues and to reduce the amount of tyrosine precipitation, cloudiness/turbidity using the polymer substance of PVA. Thus, the claimed invention’s point of novelty is not novel in the sense that Mukai recognizes this phenomenon:
    PNG
    media_image3.png
    261
    975
    media_image3.png
    Greyscale

Accordingly, Applicant’s alleged discovery is already known in the art from Mukai’s Japanese patent filed on 1970.
In response to Applicant’s arguments (addressing pages 6-8 of the remarks) that “Applicants have shown that there are unexpected results relative to the prior art, and that the concentrations of the claimed elements are critical … the data in Table 4 in which unexpected results for tyrosine solubility are shown”, this argument is not persuasive for the reasons stated above in light of the new Mukai reference. Furthermore, the MPEP 716.02 states:
716.02    Allegations of Unexpected Results
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.

716.02(c)    Weighing Evidence of Expected and Unexpected Results 
I.    EVIDENCE OF UNEXPECTED AND EXPECTED PROPERTIES MUST BE WEIGHED
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention (citations omitted). 
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. 
For the reasons stated above, Applicant’s allegation of unexpected results are not persuasive relative to the prior art because the guidance and teachings of Mukai offers the same solution to addressing the tyrosine solubility issues. 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653